                      Case 1:17-cr-00630-ER Document 308 Filed 08/06/20 Page 1 of 1



                                                                      U.S. Department of Justice

                                                                      United States Attorney
                                                                      Southern District of New York


                                                                      The Silvio J. Mollo Building
                                                                      One Saint Andrew’s Plaza
                                                                      New York, New York 10007

                                                                      August 6, 2020

           BY ECF / EMAIL
           Honorable Edgardo Ramos
           United States District Judge
           Southern District of New York
           40 Foley Square
           New York, New York 10007

                   Re:      United States v. Mark S. Scott, S10 17 Cr. 630 (ER)

           Dear Judge Ramos:

                   The Government submits this letter to respectfully request an adjournment of the current
           forfeiture briefing schedule for a period of one week. 1 The amended briefing schedule would be
           as follows: Government will file its brief by August 17, 2020; Scott’s response will be due by
           September 7, 2020; Government’s reply will be due by September 21, 2020. The proposed
           adjournment would still allow the forfeiture briefing to be fully briefed more than two weeks
           before sentencing, which is currently scheduled for October 9, 2020 at 11:00 AM.
The Government's request for extension of the time to                 Respectfully submitted,
brief forfeiture is granted. The Government's brief is
due August 17, 2020, Scott's response is due September                AUDREY STRAUSS
7, 2020, and the Government's reply is due September                  Acting United States Attorney
21, 2020.
                                                               By:            /s/
It is SO ORDERED.                                                     Christopher J. DiMase / Nicholas Folly/
                                                                      Julieta V. Lozano
                                                                      Assistant United States Attorneys /
                                                                      Special Assistant United States Attorney
                                 8/6/2020                             (212) 637-2433 / (212) 637-1060/
                                                                      (212) 335-4025

           Cc:     Defense counsel



           1
             The Government reached out to defense counsel yesterday to ask if they would consent to an adjournment. The
           Government has not received a response; we received an automatic reply message from Arlo Devlin-Brown
           indicating that he is currently out of the office.
